Citation Nr: 1202810	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for major depressive disorder with psychotic features, claimed as posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a low back or lumbar spine disability.

3.  Entitlement to service connection for a sleep disorder, including sleep apnea and insomnia.

4.  Entitlement to service connection for a skin disorder (head eruptions, rash, itching, and white spots), including as due to herbicide exposure.  

5.  Entitlement to service connection for heart disease, including arterial hypertension and marked bradycardia.

6.  Entitlement to service connection for a stomach condition claimed as a milk allergy.

7.  Entitlement to service connection for a prostate disorder, including benign prostatic hypertrophy (BPH).

8.  Entitlement to service connection for deformity of the penis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1966.  

This appeal to the Board of Veterans' Appeals (Board) is from July 2006 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran has submitted, several times, the same correspondence entitled Condiciones que tengo desde que sali de Vietnam written in Spanish.  In addition, his claims file contains two other documents that are written in Spanish, 1) a January 1988 document entitled Departamento de Farmacia, and 2) a July 21, 2008, VA emergency room note.  These documents need to be translated into English.

Accordingly, the claims are REMANDED for the following action:

1.  Translate from Spanish into English the Veteran's correspondence entitled Condiciones que tengo desde que sali de Vietnam, the January 1988 document entitled Departamento de Farmacia, and the July 21, 2008, VA emergency room note.

2.  Then readjudicate the claims in light of these translations.  For any claim that continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

